  Case: 1:19-cv-00360-MRB Doc #: 52 Filed: 04/02/20 Page: 1 of 4 PAGEID #: 1021




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION

 Preterm-Cleveland, et al.,                    :
                                               :
                   Plaintiffs,                 : Case No. 1:19-cv-00360
                                               :
                   vs.                         : Judge Michael R. Barrett
                                               :
 Attorney General of Ohio, et al.,             :
                                               :
                   Defendants.                 :
                                               :
                                               :

                                           ORDER

       This matter is before the Court on the Request for a Stay of the Temporary

Restraining Order by Defendants Attorney General of Ohio, Director of the Ohio

Department of Health, and State Medical Board of Ohio. (Doc. 50). Defendants also

notified the Court of their interlocutory appeal of the Temporary Restraining Order to the

U.S. Court of Appeals for the Sixth Circuit. Id.; see (Docket No. 20-03365, (Doc. 10)

(Defendants-Appellants’ “Combined Emergency Motion for Stay Pending Appeal and

Merits Brief”)).

       After a review of Defendants’ brief on appeal to the Sixth Circuit, the Court is

compelled to note that, in their Motion for a Temporary Restraining Order and/or

Preliminary Injunction, Plaintiffs sought to address the lack of clarification by Defendants

as to what procedures Plaintiffs could legally perform, in light of the civil and criminal

consequences of violating the Director’s Order. (Doc. 42). During the two telephonic

conferences that the Court held with the parties on March 30, 2020, Defendants informed

the Court that they would offer no such clarification. Accordingly, in recognizing the
  Case: 1:19-cv-00360-MRB Doc #: 52 Filed: 04/02/20 Page: 2 of 4 PAGEID #: 1022




intersection between the emerging crisis throughout the State of Ohio and United States

of America due to COVID-19 and Plaintiffs’ patients’ fundamental constitutional rights, the

Court issued the Temporary Restraining Order. The Court held that, “[i]f a healthcare

provider determines, on a case-by-case basis, that the surgical procedure is medically

indicated and cannot be delayed, based on the timing of pre-viability or other medical

conditions said procedure is determined legally essential to preserve a woman’s right to

constitutionally protected access to abortions.” (Doc. 43, PageID 869). In so holding, the

Court noted that the Director’s Order explained that:

       2. A non-essential surgery is a procedure that can be delayed without undue
       risk to the current or future health of a patient. Examples of criteria to
       consider include:
              a. Threat to the patient’s life if surgery or procedure is not performed;
              b. Threat of permanent dysfunction of an extremity or organ system;
              c. Risk of metastasis or progression of staging; or
              d. Risk of rapidly worsening to severe symptoms (time sensitive)

(Id., PageID 863) (citing (Doc. 41-1, PageID 698-701)) (emphasis added).

       A logical reading of the above criteria from the Director’s Order would indicate that

a procedure is essential if a postponement results in irreversible conditions. This Court’s

Temporary Restraining Order follows that logic. It clarifies when surgical abortions are

essential: when they are necessary because of medical reasons (which implicate “undue

risk to the current or future health of the patient”) or because of the timing vis-à-vis pre-

viability (which the State concedes to be valid).

       To be sure, the Court agrees with Defendants’ Statement of the Issue in their

appellate brief: “Does the Constitution bar States from requiring abortion providers to

delay abortions or alter their methods, without denying anyone the right to abortion, when

doing so is necessary to preserve equipment needed to combat the spread of a lethal



                                              2
  Case: 1:19-cv-00360-MRB Doc #: 52 Filed: 04/02/20 Page: 3 of 4 PAGEID #: 1023




once-in-a-lifetime pandemic?” (Docket No. 20-03365, (Doc. 10, p.3)). The Court agrees

with Defendants’ assertions that “[the Director’s Order] also means that doctors must

delay surgical abortions that can be delayed without jeopardizing the patient’s ability to

secure pre-viability abortion. Doctors remain free to perform surgical abortions necessary

for the mother’s health or life, and also surgical abortions that cannot be delayed without

jeopardizing the patient’s abortion rights.” (Id., p.4) (emphasis in original). The Court also

agrees with Defendants’ assertions that, “the Director’s Order permits surgeries that are

necessary rather than elective. That means women can get a surgical abortion when

necessary to save their lives or to prevent a serious health complication. It also means

that doctors can perform abortions when, given the time constraints, delay means

depriving the patient of the ability to abort.” (Id., p.24). Defendants misunderstand the

Temporary Restraining Order to the extent they argue that the Court’s holding suggests

otherwise.

       The Court carefully limited its Temporary Restraining Order to ensure that

Plaintiffs, on a case-by-case basis, can provide a surgical abortion, if necessary, to

protect the mother’s health or life or to preserve the mother’s exercise of her Fourteenth

Amendment right to a pre-viability abortion. (Doc. 43, PageID 868-69). Under a rational

reading of the Temporary Restraining Order, nothing in it permits a blanket “on-demand

provision of elective abortions,” (Docket No. 20-03365, (Doc. 10, p.5), and Plaintiffs may

not perform surgical abortions if they can induce the same abortion medicinally or perform

abortions that can be delayed without jeopardizing the mother’s health, life, or ability to

exercise her Fourteenth Amendment right to a pre-viability abortion (Doc. 43, PageID

868-69).



                                              3
  Case: 1:19-cv-00360-MRB Doc #: 52 Filed: 04/02/20 Page: 4 of 4 PAGEID #: 1024




      In light of the foregoing, it is hereby ORDERED that Defendants’ Request for a

Stay of the Court’s Temporary Restraining Order (Doc. 50) is DENIED.

      IT IS SO ORDERED.
                                             __/s Michael R. Barrett_____________
                                             Michael R. Barrett, Judge
                                             United States District Court




                                         4
